DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Osteotome Species I (Fig. 2A) and Implant Species a in the reply filed on June 1, 2022 is acknowledged.  Claims 1-2, 4-13, 15-17, 19 and 20 have been examined on the merits as being directed to the elected species.  Claims 3, 14 and 18 have withdrawn from further consideration since they are directed to a non-elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, the recitation “a perimeter wall section adjacent the groove” renders the claim vague and indefinite because it is unclear what structure defines the perimeter wall section. 
In claim 19, the recitation “longitudinal length” renders the claim vague and indefinite because length is a dimension.  It appears that Applicant intended to recite “longitudinal axis.”
In claim 19, the recitation “complementary shaped to the perimeter wall section” renders the claim vague and indefinite because it is unclear what shape and interaction is being claimed. It is unclear what the shape or structure of the perimeter wall section is. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony et al. (US 20130261754 A1). 
Anthony et al. disclose an osteotome including: a shaft assembly 242 that includes: a center spike or guide 262 extending in a longitudinal direction of the shaft assembly, and a blade 252 adjacent the guide and extending in the longitudinal direction of the shaft assembly, the blade including a distally facing cutting edge or beveled distal end 258 (Figs. 14 and 29 and paras [0099]-[0103] and [0135]). 
Regarding claim 2, the center spike or guide 262 is a substantially cylindrical guide (Fig. 14).
Regarding claim 4, the elongated guide has a circular cross section. 
Regarding claim 5, the blade has a first planar section adjacent or close to the guide, a second planar section extending from the first planar section, and a third planar section extending from the first planar section (see marked up Fig. 14 on the following page). 
Regarding claim 6, the blade has second and third planar sections adjacent opposite sides of the guide (see marked up Fig. 14 on the following page).
Regarding claim 7,  the second planar section extends from the first planar section at an obtuse angle or about 90° to about 180° (see marked up Fig. 14 on the following page).
Regarding claim 8, the third planar section extends from the first planar section at an obtuse angle or about 90° to about 180° (see marked up Fig. 14 on the following page).
Regarding claim 9, the blade is an elongated blade.
Regarding claim 10, the blade is substantially V-shaped.
Regarding claims 11, Anthony et al. disclose an impaction handle 80 connected to a proximal end of the shaft assembly of the osteotome (Fig. 29 and para [0074]).
Regarding claims 12 and 13, impaction handle 80 includes a circular metal plate that defines a substantially planar striking surface.


    PNG
    media_image1.png
    650
    826
    media_image1.png
    Greyscale


Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansat et al. (US 5944758). 
Mansat et al. disclose an orthopedic implant (humeral prosthesis 20) having a stem 24 with grooves 28 that extend along the longitudinal direction of the stem and a majority of the stem length (Figs. 2 and 3 and cols. 4-5). 

Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 15, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775